Citation Nr: 0022099	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's Department of Veterans Affairs (VA) 
disability compensation is subject to recoupment of the 
amount of Special Separation Benefit (SSB) received at 
separation from service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the VA Regional Office 
(RO) in St. Louis, Missouri that denied the benefit sought on 
appeal.  The veteran, who had active service from 
December 1985 to December 1992, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Upon discharge from service the veteran received net SSB 
in the amount of $28,754.89 [$35,943.61 (gross) - $7,188.72 
(tax)].

3.  The veteran has been awarded VA disability compensation 
and has been notified that disability compensation benefits 
were being withheld to recoup the net SSB received.  

CONCLUSION OF LAW

The requirements for recoupment of net SSB received by the 
veteran from VA disability compensation have been met.  
10 U.S.C.A. § 1174 (1998); 38 C.F.R. § 3.700 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran served over 7 years in 
the United States Air Force between December 1985 and 
December 1992 at which time she paid a lump sum Special 
Separation Benefit in the amount $35, 943.62.  The record 
also reflects that the veteran actually received $28,754.89 
of the lump sum SSB with $7,188.72 withheld for taxes.  By a 
rating decision dated in May 1993 the veteran was award 
disability compensation in the amount of 10 percent, and in a 
letter to her from the RO dated that same month she was 
informed that her compensation award was subject to 
recoupment of $35, 943.62 and that when this amount was 
recovered, full compensation would be paid.

A rating decision dated in October 1995 increased the 
veteran's compensation award, but apparently due to an 
oversight the veteran was paid compensation in the amount of 
the increase.  After a rating decision dated in March 1997, 
which further increased the veteran's compensation, the RO 
informed the veteran in a letter dated in April 1997 that she 
had been erroneously paid compensation and that her award was 
being reduced to $0.00, effective July 1, 1997.  However, in 
a letter dated in January 1998 the veteran was notified that 
this action had not been accomplished as of July 1, 1997, but 
would be implemented February 1, 1998.

In the veteran's Notice of Disagreement and in her 
Substantive Appeal she has requested reinstatement of the 
partial disability payments she had been receiving until 
complete recoupment had been made.  She has also requested 
that only the amount of SSB actually received be recouped- -
allowing for the taxes withheld.  The veteran has also 
pointed out that she was paid for 45 days of accrued leave 
and suggested this amount may have been included in the 
amount of SSB reported.

In response, the RO contacted the service department and 
determined that the amount of SSB paid was $35, 943.62, with 
$7,188.72 of this amount representing taxes.  The RO was also 
essentially informed that the amount paid to the veteran for 
her 45 days of accrued leave was not included in the $35, 
943.62 SSB.  

As for the amount of the SSB to be recouped, when the veteran 
was initially awarded VA compensation the provisions of 
10 U.S.C.A. 1174 required that the total amount of SSB be 
recouped before compensation could be paid.  The Board notes 
that in 1996, Public Law 104-201, section 653, amended 10 
U.S.C.A. § 1174(h)(2) to add that deducted from the VA 
disability compensation was the total amount of separation 
benefit payment "less the amount of Federal taxes withheld 
from such pay (such withholding being at the flat withholding 
rate for Federal income tax withholding, as in effect 
pursuant to regulations prescribed under chapter 24 of the 
Internal Revenue Code of 1986)."  Prior to this amendment, VA 
recouped the gross amount of the disability severance pay.

Section 8208 of Public Law 105-178, however, added that 
"[t]he amendment made by section 653...(Public Law 104- 
201...) to [10 U.S.C.A. § 1174(h)(2)] shall apply to any 
payment of separation pay under the special separation 
benefits program under section 1174a of that title that was 
made during the period beginning on December 5, 1991, and 
ending on September 30, 1996."  As the veteran's separation 
pay was paid during this time period, federal taxes withheld 
from her separation pay should not be recouped from her 
disability compensation.

The requirement that separation pay be recouped from VA 
disability compensation is prescribed by Congress.  "A member 
who has received separation pay under this section . . . 
based on service in the armed forces shall not be deprived, 
by reason of his receipt of such separation pay . . . of any 
disability compensation to which he is entitled under the 
laws administered by the Department of Veterans Affairs, but 
there shall be deducted from that disability compensation an 
amount equal to the total amount of separation pay . . . less 
the amount of Federal income tax withheld from such pay . . . 
."  10 U.S.C.A. 1174(h)(2).  Neither the RO nor the BVA is 
free to ignore laws enacted by Congress.  As such, the 
veteran cannot be paid the partial award she was previously, 
and erroneously, paid.  The law in this case and not the 
evidence is dispositive of the veteran's appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, the RO is correct 
in withholding the veteran's VA disability compensation to 
recoup the net award of SSB.



ORDER

The veteran's VA disability compensation is subject to 
recoupment of the net amount of SSB received at separation 
from service, and the benefit sought on appeal is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

